         Case 5:20-cv-05227-EGS Document 73 Filed 08/02/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              ALLENTOWN DIVISON

JOSEPH OSTRANDER                           :
                                           :
                            Plaintiff,     :      Civil Action No. 20-5227
                                           :
              v.                           :
                                           :
TRANS UNION LLC AND TRUST                  :      JURY TRIAL DEMANDED
BANK                                       :
                                           :
                            Defendant.     :

                           PLAINTIFF’S NOTICE OF APPEAL

TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

       Notice is hereby given that Joseph Ostrander, Plaintiff in the above-named case, hereby

appeals to the United States District Court of Appeals for the Third Circuit from the Order

granting Defendant’s Motion for Judgment on the Pleadings, et al., dated July 30, 2021, by the

District Court named above (Exh. A). (Docket No. 72).



                                                  Respectfully submitted,

                                                  WEISBERG LAW

                                                  /s/ Matthew B. Weisberg
                                                  Matthew B. Weisberg, Esquire
                                                  Attorney for Plaintiff
         Case 5:20-cv-05227-EGS Document 73 Filed 08/02/21 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                ALLENTOWN DIVISON

JOSEPH OSTRANDER                            :
                                            :
                              Plaintiff,    :       Civil Action No. 20-5227
                                            :
               v.                           :
                                            :
TRANS UNION LLC AND TRUST                   :       JURY TRIAL DEMANDED
BANK                                        :
                                            :
                              Defendant.    :

                                CERTIFICATE OF SERVICE

       I, Matthew B. Weisberg, Esquire, hereby certify that on this 2Nd day of August, 2021, a

true and correct copy of the foregoing Plaintiff’s Notice of Appeal was served via ECF, upon the

following parties:

Susan R. Shan                                    Camille R. Nicodemus
Schuckit & Associates, P.C.                      Schuckit & Associates PC
4545 Northwestern Drive                          4545 Northwestern Dr
Zionsville, In 46077                             Zionsville, In 46077

Casey Green                                      William M. Huse
Sidkoff, Pincus & Green, P.C.                    Schuckit & Associates, P.C.
1101 Market Street                               4545 Northwestern Drive
2700 Aramark Tower                               Zionsville, In 46077
Philadelphia, Pa 19107

Daniel J.T. Mckenna                              Andrew M. Carobus
Ballard Spahr Andrews & Ingersoll, LLP           Ballard Spahr LLP
1735 Market Street                               1735 Market Street
51st Floor                                       51st Floor
Philadelphia, Pa 19103-7599                      Philadelphia, Pa 19103


                                                    WEISBERG LAW

                                                    /s/ Matthew B. Weisberg
                                                    Matthew B. Weisberg, Esquire
                                                    Attorney for Plaintiff
Case 5:20-cv-05227-EGS Document 73 Filed 08/02/21 Page 3 of 5




           EXHIBIT A
            Case 5:20-cv-05227-EGS Document 73
                                            72 Filed 08/02/21
                                                     07/30/21 Page 4
                                                                   1 of 5
                                                                        2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH OSTRANDER,                                :
                                                 :
                              Plaintiff,         :           CIVIL ACTION NO. 20-5227
                                                 :
       v.                                        :
                                                 :
TRANS UNION LLC and TRUIST BANK,                 :
                                                 :
                              Defendants.        :

                                             ORDER

       AND NOW, this 30th day of July, 2021, after considering (1) the complaint (Doc. No. 1);

(2) Trans Union LLC’s motion for judgment on the pleadings (Doc. No. 24); (3) Truist Bank’s

motion for judgment on the pleadings (Doc. No. 28); (4) Trans Union LLC’s notice of

supplemental authority (Doc. No. 30); (5) the plaintiff’s notice of adverse authority (Doc. No. 31);

(6) the plaintiff’s response in opposition to the defendants’ motions for judgment on the pleadings

and partial cross-motion for judgment on the pleadings (Doc. No. 41); (7) Truist Bank’s reply in

support of its motion for judgment on the pleadings and response in opposition to the plaintiff’s

partial cross-motion for judgment on the pleadings (Doc. No. 44); (8) Trans Union LLC’s reply in

support of its motion for judgment on the pleadings and response in opposition to the plaintiff’s

partial cross-motion for judgment on the pleadings (Doc. No. 45); (9) the plaintiff’s reply in

support of its partial cross-motion for judgment on the pleadings (Doc. No. 46); (10) the parties’

arguments during oral argument on April 15, 2021 (Doc. No. 47); (11) the plaintiff’s supplemental

brief sur oral argument (Doc. No. 48); (12) the defendants’ joint response to the plaintiff’s

supplemental brief sur oral argument (Doc. No. 57); (13) Trans Union LLC’s second notice of

supplemental authority (Doc. No. 66); (14) the plaintiff’s notice of supplemental authority (Doc.
            Case 5:20-cv-05227-EGS Document 73
                                            72 Filed 08/02/21
                                                     07/30/21 Page 5
                                                                   2 of 5
                                                                        2




No. 69); and (15) Trans Union LLC’s third notice of supplemental authority (Doc. No. 70), it is

hereby ORDERED as follows:

       1.       Trans Union LLC’s motion for judgment on the pleadings (Doc. No. 24) is

GRANTED and judgment is entered in favor of Trans Union LLC;

       2.       Truist Bank’s motion for judgment on the pleadings (Doc. No. 28) is GRANTED

and judgment is entered in favor of Truist Bank;

       3.       The plaintiff’s partial cross-motion for judgment on the pleadings is DENIED;

       4.       The clerk of court is directed to mark this case as CLOSED.




                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
